Citation Nr: 0206013	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor child.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States

Appellee represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from November 1968 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from special apportionment decisions from the VA 
Regional Office (RO) in Wichita, Kansas.

The claims file reflects that the veteran failed to appear 
for a hearing before a Member of the Board scheduled for 
December 2001.  He did not request a postponement or 
rescheduling of the hearing.  As such, the veteran's hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2001).


FINDINGS OF FACT

1.  The veteran is in receipt of disability compensation 
benefits which include an additional amount for his minor 
child A.P.

2.  The appellee's expenses exceed her income by 
approximately $387 per month; the veteran's income exceeds 
his expenses by approximately $458 per month.

3.  A monthly apportionment of $160 to the appellee will not 
cause the veteran undue hardship.


CONCLUSION OF LAW

The $160 apportionment granted from the veteran's 
compensation benefits on behalf of his minor child is 
appropriate.  38 U.S.C.A. §§ 5107, 5307 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.450, 3.451 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to notify a claimant of relevant evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See 38 U.S.C. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.102, 3.159).  The parties have been 
informed by the RO of the evidence needed to substantiate 
their claims, and the parties have been provided an 
opportunity to submit such evidence.  38 U.S.C.A. § 5103.  
Further, neither party has referenced any unobtained evidence 
that might aid their claim.  The Board thus finds that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

The appellee is the veteran's former spouse and has custody 
of the veteran's minor child, A. P.  The veteran was granted 
entitlement to individual unemployability due to service-
connected disabilities effective November 1996.

Statements received from the parties indicate that the 
appellee's expenses exceed her income by approximately $387 
per month; the veteran's income exceeds his expenses by 
approximately $458 per month.

In a January 1999 special apportionment decision, the RO 
awarded an apportionment of $160 per month to the appellee 
for the minor child of the veteran in her custody.

The veteran has expressed disagreement with the apportionment 
in the amount of $160.  He has indicated that he is currently 
making child support payments of $150 per month and further 
remarked that A.P. was receiving monthly payments of $310 
from the Social Security Administration.  Indeed, the 
evidence does reveal that the veteran does currently provide 
some assistance for the support of his minor child in the 
custody of the appellee.  The payments appear to be sporadic, 
however, as by the veteran's own admission he has an 
arrearage on his child support payments of approximately 
$7,000.

Where the veteran is not living with his spouse, all or any 
part of the compensation benefits payable may be apportioned 
as may be prescribed by the Secretary.  38 U.S.C.A. § 
5307(a)(2).  Generally, an apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450, which 
provides that an apportionment may be paid if the veteran is 
not living with his spouse and the veteran is not reasonably 
discharging his or her responsibility for the spouse's 
support.  See Hall v. Brown, 5 Vet. App. 294, 295 (1993).  
Without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
"dependents" on the basis of the facts of the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  38 C.F.R.§ 3.451.

The current apportionment of $160 per month is not 
specifically based on the amount of additional compensation 
which is payable on behalf of the veteran's minor child.  In 
fact, the amount of $160 is above that outlined in M21-1, 
Part IV, Paragraph 19.05 and 38 U.S.C.A. § 1115.  However, 
the Board notes that the appellee's expenses far exceed her 
income and her situation constitutes a "hardship" as 
contemplated by 38 C.F.R. § 3.451.  Moreover, the Board finds 
that an apportionment in the amount of $160 is reasonable in 
this case, and the apportionment of $160 to the appellant 
will not cause the veteran (or other persons in interest) 
undue hardship.  See 38 C.F.R. § 3.451; Hall.  In this 
regard, the Board observes that the veteran currently 
receives monthly disability compensation benefits in the 
amount of $2,186, has a total household income of $4,560 per 
month, and has $458 net income each month after expenses.  As 
such, the Board finds that the currently apportioned $160 per 
month is appropriate in this case.

ORDER

An apportionment of the veteran's VA compensation benefits of 
$160 is granted; the veteran's appeal is denied.




		
	F. JUDGE FLOWERS	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

